     No. 3:18-bk-01100
Information                 Doc 3
            to identify the case:                        Filed 12/01/18     Entered 12/01/18 02:00:02                  Page 1 of 3
Debtor 1              Roger Martin Jr.                                                  Social Security number or ITIN        xxx−xx−6646
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of West Virginia
                                                                                        Date case filed for chapter 7 11/30/18
Case number:          3:18−bk−01100


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case − No Asset                                                12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Roger Martin Jr.

2.      All other names used in the
        last 8 years

3.     Address                               PO Box 4152
                                             Martinsburg, WV 25402

4.     Debtor's attorney                     David J. Hinkle                                          Contact phone 304−596−2423
                                             DavidHinkle, PLLC
       Name and address                      230 West King Street
                                             Martinsburg, WV 25401

5.     Bankruptcy trustee                    Aaron C. Amore                                           Contact phone 304−885−4111
                                             Amore Law, PLLC
       Name and address                      206 West Liberty Street
                                             Post Office Box 386
                                             Charles Town, WV 25414
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor No.
       Roger Martin Jr.
           3:18-bk-01100                      Doc 3    Filed 12/01/18                                   Case number
                                                                                  Entered 12/01/18 02:00:02    Page3:18−bk−01100
                                                                                                                    2 of 3

6. Bankruptcy clerk's office                   U.S. Bankruptcy Court                                         Hours open:
                                               Northern District Of West Virginia                            Monday − Friday
   Documents in this case may be filed at this P.O. Box 70 − 12th and Chapline Streets                       8:30 AM − 5:00 PM
   address. You may inspect all records filed Wheeling, WV 26003−0008
   in this case at this office or online at
   www.pacer.gov.                                                                                            Contact phone 304−233−1655

                                                                                                             Date: 12/1/18




7. Meeting of creditors                          January 3, 2019 at 10:30 AM                                 Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Old Historic Courthouse, 2nd
   questioned under oath. In a joint case,       later date. If so, the date will be on the court            Floor Courtroom, 100 W. King
   both spouses must attend. Creditors may
   attend, but are not required to do so.        docket.                                                     Street, Martinsburg, WV 25401




8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.




9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: 3/4/19
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).




                                                 Deadline to object to exemptions:                           30 days after the conclusion of the
                                                 The law permits debtors to keep certain property as         meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.
                                                                                                             Within 21 days after the meeting of
                                                 Deadline to object to venue:                                creditors set forth above.


10. Proof of claim                               For creditors other than a Claim Secured by a Security Interest in the Debtor's Principal
                                                 Residence: a date has not been set yet. No property appears to be available to pay
   Please do not file a proof of claim unless    creidtors. Therefore, please do not file a proof of claim now. If it later appears that
   you receive a notice to do so.                assets are available to pay creditors, the clerk will send you another notice telling you
                                                 that you may file a proof of claim and stating the deadline.
                                                 If your claim is secured by a security interest in the debtor's principal residence, see
                                                 Fed.R.Bankr.P.3002(c)(7) for claim filing deadlines.
        No. 3:18-bk-01100              Doc 3        Filed 12/01/18           Entered 12/01/18 02:00:02                    Page 3 of 3


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.




12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. If you believe that the debtors are not entitled
                                              to a discharge of any of their debts under 11 U.S.C. Sec. 1328(f), you must file a motion
                                              by the deadline.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
